Citation Nr: 0630952	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture (hereafter "right ankle disability").  

[The claim of entitlement to an initial compensable 
disability evaluation for generalized anxiety disorder will 
be addressed in a separate decision.]


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from January 1962 to January 
1965 and from September 1990 to April 1991.  He also had 
periods of active duty for training from August 1983 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In its October 2001 decision and remand, the Board decided 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for residuals of a 
right ankle fracture.  

The issue of service connection for a right ankle disability 
will be addressed by the Veterans Law Judges who have taken 
testimony on this issue in July 2006 and July 2001.  
Testimony regarding the claim of entitlement to an initial 
compensable disability evaluation for a generalized anxiety 
disorder was taken solely by one Judge in July 2006.  
Therefore this issue will be addressed separately.   


FINDING OF FACT

The veteran's right ankle disability was not caused or 
aggravated by his active military service from January 1962 
to January 1965 and from September 1990 to April 1991, or by 
his periods of active duty for training from August 1983 to 
February 1987.


CONCLUSION OF LAW

Service connection for a right ankle disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In November 2000, Dr. "G. D.", a private 
practitioner, diagnosed the veteran with degenerative joint 
disease (DJD) of the right ankle, hammer toes, and pain of 
the right ankle.  Therefore, the veteran has a current 
disability for VA purposes.  

The veteran underwent a VA joints examination in August 2004.  
At the examination, the veteran reported injuring his right 
ankle in Korea in 1963, during a training exercise.  He 
reported having pain in his right foot ever since his fall in 
1963.  The veteran denied ankle pain, weakness, stiffness, 
and functional limitations, but reported occasional 
fatigability and lack of endurance.  He did not use a cane or 
an ankle brace, but used orthotics in his shoes.  The veteran 
reported that the pain in his right foot was a 3 on a scale 
of 1 (least painful) to 10 (most painful).  He reported 
flare-ups every two weeks that last for a day.  Precipitating 
factors included weather change.  

Upon examination, the veteran had a cavus appearance to both 
of his feet.  The veteran was being treated for a left foot 
injury and limped to favor his left foot.  The veteran had a 
callus to the plantar surface of his fifth metatarsal area.  
That area was tender, but distal sensation was intact. His 
dorsalis pedal pulses were 2/2, his posterial tibial pulses 
were 2/2, and his leg strength was 5/5.  His patellar reflex 
was 3/3 and his Achilles tendon reflexes were 3/3.  He had 
dystrophic changes to his toe nails.  

His range of motion was -10 degrees dorsiflexion without 
pain.  His plantar flexion was 35 degrees, eversion was 10 
degrees, and inversion was 15 degrees.  The examiner did not 
observe pain on motion or on repetitive motions.  X-rays of 
the veteran's right foot and ankle were normal.  

The examiner concluded that the veteran's right ankle 
disability was "less likely as not caused by the result of 
his documented right ankle sprain that occurred in service in 
1963."  The examiner noted the veteran's December 2001 VA 
joints examination showed that the veteran had a period of 
approximately 37 years that he was not treated for his right 
ankle.  The Board must note the lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  The Board must find that this report 
provides highly probative evidence against this claim. 

The veteran underwent a VA examination in December 2001.  
Upon examination, the veteran's dorsiflexion was 0 degrees 
and his plantar flexion was 58 degrees bilaterally.  The 
examiner found no instability, swelling, tenderness, heat, or 
deformity.  A 12 degree varus deformity of the heel was noted 
bilaterally.  The veteran's x-rays showed a normal right 
ankle with no evidence of recent or old injury.  No 
degenerative changes were noted, and joint spaces were well 
maintained.  The examiner found that the veteran had no right 
ankle disability "that could be diagnosed as related to the 
[veteran]'s military service."  This report only provides 
more evidence against this claim.       

In November 2000, the veteran was treated by Dr. G.D.  At his 
examination with Dr. G. D., the veteran reported injuring his 
right ankle and foot 37 years ago, and that it had been 
bothering him since that injury.  Upon examination, the 
veteran's capillary refill time was immediate and his skin 
turgor was good.  Palpation of the posterior muscle mass did 
not produce a Homan's sign.  There was no evidence of deep or 
superficial vein thrombophlebitis and no evidence of edema.  
The veteran had a thick, hyperkeratotic lesion on his 5th 
metatarsal head and to a lesser extent, a tibial sesamoid 
surrounded by locally inflamed tissue, which was painful to 
touch.  There was no evidence of breakdown or purulence.  The 
veteran's toe nails were thickened, with yellow brown 
discoloration.  

The veteran had an equinus pattern to the 5th right 
metatarsal with palpable hypertrophy to the plantar condyle 
area.  The veteran had fixed contractures of the second, 
third, and fourth toes on his right foot.  There was fat pad 
atrophy of both feet, more pronounced on the right foot.  The 
tibial sesamoid was well pronounced and appeared dislocated 
laterally and was hypertrophic.  Pain was produced on 
manipulation of the right forefoot.  

X-rays indicated that all bones were present.  The bone stock 
and trabeculation were normal for the veteran's age and sex.  
There were no traumatic events noted.  Dr. G.D. observed a 
congenital metarsal adductus.  There was spurring to the 
inferior and posterior aspect of the calcaneus with slight 
narrowing of the ankle joint.  Degenerative changes were 
noted at the tibial talar articulation dorsally.  There was 
an old fracture and deformation of the fibula that effected 
the fibular talar articulation. 

Dr. G.D. diagnosed the veteran with equinus metatarsal with 
hypertrophic plantar condyle, three hammer toes, DJD of the 
right ankle, intractile plantar keratoma, and pain of the 
right foot.  Dr. G.D. did not link the diagnoses to the 
veteran's injury in service, providing no evidence against, 
or in support of, this claim.  

The Board finds that the post-service medical record, as a 
whole, indicating a disorder that began many years after 
service, provides more evidence against this claim.

The Board acknowledges that the records from Dr. G.D. show 
that the veteran reported an in-service injury.  However, it 
is clear that the statement reflects no more than a recording 
of medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder, or an indication that the injury 
many years ago caused the current disorder. 

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim for service connection 
for residuals of a right ankle fracture.  Treatment records 
from Dr. G.D. do not provide a link between the veteran's 
current right ankle disability and his period of active 
service.  The December 2001 VA examination denied that the 
veteran had a right ankle disability and the August 2004 VA 
examination found that it was less likely than not that the 
disability was related to service.  

The veteran's service medical records (SMRs) indicate that he 
strained his right ankle in February 1963.  Range of motion 
was good, and the veteran's ankle was swollen but not 
painful.  He was treated with hot soaks and instructed to 
elevate his right leg on two pillows.  There is no other 
record of an ankle injury in service.  Based on the above, 
the Board finds that the veteran's right ankle strain was 
acute and transitory, not chronic.  

As there is no medical evidence of a chronic disability in 
service, no evidence of a link between the veteran's current 
right ankle disability and his period of service, and highly 
probative evidence against a link between the disability and 
active service, the Board finds that the preponderance of the 
evidence is against service connection for a right ankle 
disability.  38 U.S.C.A. § 5107(b).  Simply stated, the Board 
finds that the service and post-service medical records, as a 
whole outweighs the veteran's contentions.  The appeal is 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2003, as well as information provided in the 
November 2004 supplemental statement of the case (SSOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the November SSOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the December 1999 adverse decision on appeal, which was 
issued prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2006) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The August 2003 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Pelegrini, 18 Vet. App. at 120-21.  
However, the March 2004 VCAA letter that was sent regarding 
other issues not currently before the Board did make the 
specific request.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Again, the Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  Two Board 
hearings have been held.     

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for residuals of a right ankle fracture is 
denied.  


			
               JOHN J. CROWLEY                             
MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


